[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
Before the Court is the application for a prejudgment remedy of the plaintiff alleging there is probable cause to believe that the defendants are indebted to the plaintiff. The Court finds that the plaintiff Karen Simons has failed to sustain her burden of proof that she was promised $50,000 if the defendant, George H. Charlesworth, Jr. terminated her employment with his law firm. Consequently, it need not address the issue of whether there was a fraudulent transfer of property by the defendant.
Robert I. Berdon
Judge Trial Referee CT Page 1559